Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (an abstract idea without significantly more). The claim(s) recite(s) a method for verifying purported parameters of capturing images of construction sites.
Step 1:
With regard to step (1), claim 1, is directed to a method, i.e. to one of statutory categories of invention.
Step 2A-1:
With regard to 2A-1, The limitations of “obtaining an image of a construction site and an indication of at least one purported parameter of a capturing of the image; analyzing the image to determine whether the indicated at least one purported parameter of the capturing of the image is consistent with a visual content of the image; in response to a determination that the indicated at least one purported parameter of the capturing of the image is consistent with the visual content of the image, causing a first update to an electronic record associated with the construction site based on an analysis of the image; and in response to a determination that the indicated at least one purported parameter of the capturing of the image is inconsistent with the visual content of the image, providing first information to a user”, as drafted, is a process that, under its broadest reasonable interpretation,  directed to organizing human activity and covers performance of the limitations in the mind. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, “obtaining an image of a construction site and an indication of at least one purported parameter of a capturing of the image” in the context of this claim encompasses a user (operator)  obtains a captured digital image of a construction site and associated parameters of the captured image such as location, position, or time of capturing the image from a GPS (purported parameter of a capturing of the image). Similarly, the limitation of “analyzing the image to determine whether the indicated at least one purported parameter of the capturing of the image is consistent with a visual content of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers  performance of the limitation in the mind. For example, in the context of this claim encompasses the  user (operator) displaying the image on a monitor, visually identifying landmark (key) points and environment conditions in the image (visual content of the image) and determining that the location, position, or time of capturing the image (purported parameters) matches (consistent with) the  landmark (key) points and environment conditions in the image (the visual content). Similarly, the limitation of “in response to a determination that the indicated at least one purported parameter of the capturing of the image is consistent with the visual content of the image, causing a first update to an electronic record associated with the construction site based on an analysis of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) in response to the determination that the location, position, or time of capturing the image (purported parameters) matches (consistent with) the  landmark (key) points and environment conditions in the image (the visual content), updates a database file (electronic record) of the construction site by for example adding any changes occurred to the state of the construction site (first update). Similarly, the limitation of “in response to a determination that the indicated at least one purported parameter of the capturing of the image is inconsistent with the visual content of the image, providing first information to a user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) in response to the determination that the location, position, or time of capturing the image (purported parameters) does not match (inconsistent with) the  landmark (key) points and environment conditions in the image (the visual content), provides the mismatched location, position, or time of capturing the image (first information) to another user (supervisor or inspector).
If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A-2:
The 2019 PEG defines the phrase "integration into a practical application" to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
This judicial exception is not integrated into a practical application because the claim only recites one additional element “a computer readable medium storing data and computer implementable instructions”. The computer readable medium is recited at high-level of generality (i.e., as a computer readable medium performing a generic computer function of obtaining, analyzing, updating, and providing) such that it amounts no more than mere instructions to apply the exception using a generic computing component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is a field-of-use limitation that does not impose any meaningful limits on practicing the abstract idea. According to step 2A-2, the claim recites an abstract idea .
Step 2B:
Because the claim(s) fails under (2A), the claim(s) is/are further evaluated under (2B). The claim(s) herein does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into practical application, the additional element of “a computer readable medium storing data and computer implementable instructions” is a field-of-use limitation that does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. 
As to claim, 19 refer to claim 1 rejection. Furthermore, the claim is a system comprising at least one processor. In the instant case, the additional elements in the claim does not integrated the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claim only recites one additional element- at least one processor”. The processor in all steps is recited at high-level of generality (i.e., as a generic computer performing a generic computer functions of obtaining, analyzing, updating, and providing) such that it amounts no more than mere performing the exception using a generic computing component (processor) and therefore does not integrate the judicial exception because the exception does not show an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is a field-of-use limitation that does not impose any meaningful limits on practicing the abstract idea and does improve the characteristics of the processor. According to step 2A-2, the claim recites an abstract idea.
Claim 20 is a method analogous to the computer readable medium of claim 1, grounds of rejections analogous to those applied to claim 1 are applicable to claim 20.
As to claim 2, similarly, the limitation of “analyzing the image to determine whether the indicated location is consistent with the visual content of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) visually comparing landmark (key) points and environment conditions in the indicated location of the captured image with known landmark (key) points of that location to determine whether the indicated location matches (consistent with) the landmark (key) points of the image (visual content). Similarly, the limitation of “basing the determination of whether the indicated at least one purported parameter of the capturing of the image is consistent with the visual content of the image on the determination of whether the indicated location is consistent with the visual content of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) determines whether the indicated purported parameter of the capturing of the image is consistent with the visual content of the image based on whether landmark (key) points and environment conditions in the indicated location of the captured image  matches (consistent with) known landmark (key) points of that location.
As to claims 3-7, the limitations recited in the claims are extra solution activity for data gathering  that are not significantly more than the judicial exception itself.
As to claim 16, similarly, the limitation of “analyzing the image to determine whether the indicated type of image capturing device is consistent with the visual content of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) visually compares the visual features of an image captured by the indicated type of camera with the visual features (content) of the image to determine whether the indicated type of camera is consistent with the visual content of the image. Similarly, the limitation of “basing the determination of whether the indicated at least one purported parameter of the capturing of the image is consistent with the visual content of the image on the determination of whether the indicated type of image capturing device is consistent with the visual content of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) determines whether the indicated purported parameter of the capturing of the image is consistent with the visual content of the image based on the visual features of the image captured by the indicated type of camera matches the visual features (content) of the image.
As to claim 17, similarly, the limitation of “analyzing the image to determine a viewing angle associated with the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) visually from the features of the image determines the viewing angle for capturing the image. Similarly, the limitation of “in response to a first determined viewing angle, determining that the indicated type of image capturing device is consistent with the visual content of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) based on a first viewing angle determines that the visual content of  the image from the first viewing  angle is consistent with the indicated type of camera. Similarly, the limitation of “in response to a second determined viewing angle, determining that the indicated type of image capturing device is consistent with the visual content of the image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) based on a second viewing angle determines that the visual content of  the image from the first viewing  angle is inconsistent with the indicated type of camera.
As to claim 18, similarly, the limitation of “analyzing the image to attempt to detect a device connected to the image capturing device” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) visually looks at key points in each camera frame. From there, the user is able to tell you if a device or vehicle connected to the camera moved forward or backward, or left and right. Similarly, the limitation of “basing the determination of whether the indicated type of image capturing device is consistent with the visual content of the image on a result of the attempt to detect the device connected to the image capturing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) determines whether the indicated purported parameter of the capturing of the image is consistent with the visual content of the image based on the movement of the device connected to the camera through space.
As to claims 8-15, viewed individually, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. And, when the claims are viewed as a whole, they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computer-based analysis of generic data). Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 13-14, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasson et al. (US 2019/0180433).
As to claim 1, Sasson discloses a  non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for verifying purported parameters of capturing of images of construction sites [computer readable medium, such as a non-transitory computer readable medium, may store data and/or computer implementable instructions for carrying out any of these methods (par. [0093]), the method comprising:
obtaining an image of a construction site [obtaining image data captured from a construction site (Step 710) may comprise obtaining image data captured from a construction site using at least one image sensor, such as image sensors 260 (par. [0095]-[0098])]and an indication of at least one purported parameter of a capturing of the image [Step 710 may comprise, in addition to obtaining image data and/or other input data, obtaining motion information captured using one or more motion sensor (indication of purported (alleged) parameter of capturing of the image) (par. [0099]). Step 710 may comprise, in addition to obtaining image data and/or other input data, obtaining position information captured using one or more positioning sensors, for example using positioning sensors 275. Examples of such position information may include: indications related to the position of positioning sensors 275 (indication of purported (alleged) parameter of capturing of the image) (par. [0010]). Step 710 may comprise receiving input data using one or more communication devices, such as communication modules 230, internal communication modules 440, external communication modules 450, and so forth. Examples of such input data may include: input data captured using one or more sensors (image of construction site); image data captured using image sensors, for example using image sensors 260; motion information captured using motion sensors (indication of purported (alleged) parameter of capturing of the image), for example using motion sensors 270; position information captured using positioning sensors (indication of purported (alleged) parameter of capturing of the image) , for example using positioning sensors 275; and so forth (par. [00101]).] ; 
analyzing the image to determine whether the indicated at least one purported parameter of the capturing of the image is consistent with a visual content of the image [For example, Step 930 may analyze the construction plan and/or the image data to identify an object that should have a specified property according to the construction plan but has a different property in the construction site (whether consistent) (some examples of such property may include type of the object, location of the object, shape of the object, dimensions of the object, color of the object (location, shape etc., is an indicated purported (alleged) parameter of capturing of the image) (par. [0134]). For example, Step 930 may analyze the as-built model and/or the image data to identify an object that has a specified location according to the as-built model and is located at a different location in the construction site (for example, to identify an object for which the discrepancy between the location according to the as-built model and the location in the construction site is above a selected threshold), to identify an object that should have a specified property according to the as-built model but has a different property in the construction site (some examples of such property may include type of the object, location of the object, shape of the object, dimensions of object, color of the object (par. [0038]). Step 930 may analyze image data (such as image data captured from the construction site using at least one image sensor and obtained by Step 710). For example, Step 930 may analyze the image data using an artificial neural network configured to compute measures of the discrepancies from image data whether consistent). For example, the at least one discrepancy identified by Step 930 may comprise a discrepancy in a position of an object in the construction site, the measure may include a length (par. [0147])];
in response to a determination that the indicated at least one purported parameter of the capturing of the image is consistent with the visual content of the image, causing a first update to an electronic record associated with the construction site based on an analysis of the image [Step 1670 may use the response and/or the inputs received from the user by Step 1660 to update information associated with the object in at least one electronic record associated with the construction site. In another example, the response and/or the inputs received from the user may indicate that the object is in the region identified by Step 1630 (purported (alleged parameter is consistent) , and in response Step 1670 may add a record of the object to objects database 605 (for example, with an indication of the position of the object as a position in the region identified by Step 1630), may update as-built model 615 by adding the object to an area of as-built model 615 corresponding to the region identified by Step 1630, may update project schedule 620 and/or update progress record 630 (first update) (par. [0235]). Step 1660 may receive an indication of at least one location corresponding to the object within the identified first region of the image data from the user. Further, Step 1670 may use the received indication of at least one location corresponding to the object to update at least one electronic record associated with the construction site. For example, the received indication of at least one location corresponding to the object may be used to update at least one electronic as-built model associated with the construction site, for example by adding the object to a location of the as-built model corresponding to the indicated at least one location, by setting a location of an object that already exists in the as-built model to the indicated at least one location, and so forth (par. [0238]).]; and 
in response to a determination that the indicated at least one purported parameter of the capturing of the image is inconsistent with the visual content of the image, providing first information to a user [Step 940 may provide information (for example, to a user, to another process, to an external device, etc.) based, at least in part, on the at least one discrepancy (inconsistency) identified by Step 930. For example, in response to a first identified discrepancy, Step 940 may provide information (for example, to a user, to another process, to an external device, etc.) (par. [0139]).
Claim 19 is a system analogous to computer readable medium claim 1, grounds of rejection analogous  to those applied to claim 1 are applicable to claim 19. Sasson further discloses at least one processor [In some embodiments, systems comprising at least one processor are provided (par. [0006])].
Claim 20 is a method analogous to computer readable medium claim 1, grounds of rejection analogous  to those applied to claim 1 are applicable to claim 20.
As to claim 2 Sasson further discloses, wherein the indicated at least one purported parameter of the capturing of the image comprises an indication of a location associated with the image [Step 710 may comprise, in addition to obtaining image data and/or other input data, obtaining position information (location) captured using one or more positioning sensors, for example using positioning sensors 275. Examples of such position information may include: indications related to the position of positioning sensors 275 (indication of purported (alleged) parameter of capturing of the image is location) (par. [0010])., and the method further comprises: 
analyzing the image to determine whether the indicated location is consistent with the visual content of the image [For example, Step 930 may analyze the construction plan and/or the image data to identify an object that should have a specified property according to the construction plan but has a different property in the construction site (some examples of such property may include type of the object, location of the object, shape of the object, dimensions of the object, color of the object (i.e., identify whether the location in the image is consistent with the visual content of the image) (par. [0134]); and 
basing the determination of whether the indicated at least one purported parameter of the capturing of the image is consistent with the visual content of the image on the determination of whether the indicated location is consistent with the visual content of the image [For example, Step 930 may analyze the as-built model and/or the image data to identify an object that has a specified location according to the as-built model and is located at a different location in the construction site (for example, to identify an object for which the discrepancy between the location according to the as-built model and the location in the construction site is above a selected threshold), to identify an object that should have a specified property according to the as-built model but has a different property (visual content)  in the construction site (some examples of such property may include type of the object, location of the object, shape of the object, dimensions of object, color of the object (par. [0038]), i.e., the determination of consistency of the purported parameter of the capturing of the image is based on the consistency of the location with the visual content of the image].
As to claim 3 Sasson further discloses, wherein the indicated location is associated with a capturing location of the image [In some examples, Step 710 may comprise, in addition or alternatively to obtaining image data and/or other input data, obtaining position information captured using one or more positioning sensors, for example using positioning sensors 275. Examples of such position information may include: indications related to the position of positioning sensors 275; indications related to changes in the position of positioning sensors 275; measurements related to the position of positioning sensors 275; indications related to the orientation of positioning sensors 275; indications related to changes in the orientation of positioning sensors 275; measurements related to the orientation of positioning sensors 275; measurements related to changes in the orientation of positioning sensors 275 (par. [0100]).
As to claim 4 Sasson further discloses, wherein the indicated location is associated with a location of an object depicted in the image [Consistent with the present disclosure, position data (location) associated with at least part of the image data may be obtained, for example as described above with relation to Step 710. The position data may specify a room (object) (par. [0151]).
As to claim 5 Sasson further discloses wherein the indicated location is based on information from a positioning system [In some embodiments, the one or more positioning sensors 275 may be configured to obtain positioning information of apparatus 200, to detect changes in the position of apparatus 200, and/or to measure the position of apparatus 200. In some examples, positioning sensors 275 may be implemented using one of the following technologies: Global Positioning System (GPS),  Galileo global navigation system (par. [0068])].
As to claim 6 Sasson further discloses wherein the indicated location is based on information received from a human user [In some embodiments, the one or more user input devices may be configured to allow one or more users to input information (par. [0072]; [0082]). Examples of such input data may include: input data inputted by a user using user input devices; information captured from the environment of apparatus 200 using one or more sensors; and so forth. Examples of such sensors may include: audio sensors 250; image sensors 260; motion sensors 270; positioning sensors 275 (location information) (par. [0083]) 
As to claim 7 Sasson further discloses wherein the indication of the location comprises an indication of a unit of the construction site [For example, Step 1120 may detect an object in the image data and/or determine properties of an object in an image data captured at a particular location (such as a particular unit, a particular room, from a particular position within the room, from a particular angle, at a particular set of coordinates specifying a location, etc.) (par. [0181]), i.e., the indication of the location indicates a particular unit in the construction site].
As to claim 11 Sasson further discloses, the method wherein the indicated at least one purported parameter of the capturing of the image comprises an indication of a first point in time associated with the image [For example, the image data may be associated with time (for example, the capturing time of the image data, the receiving time of the image data, the time of processing of the image data, etc.) (par. [0135], and the method further comprises: 
analyzing the image to determine whether the indicated first point in time is consistent with the visual content of the image [For example, the image data may be analyzed to identify an object in the construction site at a certain time that should not be in the construction site at the certain time, to identify an object that should be in the construction site at a certain time that is not in the construction site at the certain time, to identify an object in the construction site that is in a first state at a certain time that should be in a second state at the certain time (where the first state differs from the second state, where the difference between the first state and the second state is at least a select threshold, etc.), and so forth (par. [0135]); and 
basing the determination of whether the indicated at least one purported parameter of the capturing of the image is consistent with the visual content of the image on the determination of whether the indicated first point in time is consistent with the visual content of the image [Step 930 may identify at least one discrepancy between a desired state of the construction site at the associated time (purported parameter) according to the project schedule and the state of the actual construction site (visual content of the image) at the associated time as depicted in the image (par. [0135]).
As to claim 13 Sasson further discloses, the method further comprises:
analyzing the image to determine information related to an actual time associated with the image [For example, the project schedule and/or the image data may be analyzed to identify an object in the construction site at a certain time that should not be in the construction site at the certain time according to the project schedule, to identify an object that should be in the construction site at a certain time according to the project schedule that is not in the construction site at the certain time, to identify an object in the construction site that is in a first state at a certain time that should be in a second state at the certain time according to the project schedule (where the first state differs from the second state, where the difference between the first state and the second state is at least a select threshold, etc.), and so forth (par. [0135])]; 
using the determined information related to the actual time to determine whether the actual time associated with the image is consistent with the indicated first point in time [For example, the image data may be associated with time (for example, the capturing time of the image data, the receiving time of the image data, the time of processing of the image data, etc.), and Step 930 may identify at least one discrepancy between a desired state of the construction site at the associated time according to the project schedule and the state of the actual construction site at the associated time as depicted in the image data (par. [0135])]; and 
basing the determination of whether the indicated first point in time is consistent with the visual content of the image on the determination of whether the actual time associated with the image is consistent with the indicated first point in time [n some examples, the analysis of the construction plan and/or the image data to identify discrepancy between the construction plan and the construction site (for example, as described above) may use information from the project schedule to determine which discrepancies between the construction plan and the construction site are of importance at a selected time according to the project schedule, to determine which discrepancies between the construction plan and the construction site are expected (and therefore should be, for example, ignored, treated differently, etc.) at a selected time according to the project schedule, to determine which discrepancies between the construction plan and the construction site are unexpected at a selected time according to the project schedule, and so forth(par. [0135])].
As to claim 14 Sasson further discloses, wherein the method further comprises basing the determination of whether the indicated first point in time is consistent with the visual content of the image on a depiction of an object in the image [the consistency is determined based on analyzing the image data to identify an object in the construction site at a certain time (par. [0135]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665